DETAILED ACTION
1.	This office action is in response to the communication filed on 03/04/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2018-175380, filed on 09/19/2018.

Allowable Subject Matter
4.	Claims 1-6 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward an authentication apparatus comprising a counter circuit and a pseudo-pass generating circuit.  Independent claim 1 identify the uniquely distinct features for a counter circuit configured to count a number of times an inputted cryptographic key and a cryptographic key set in advance consecutively do not match; and a pseudo-pass generating circuit configured to output a pseudo-pass response when the number of times the keys consecutively do not match, which is counted by the counter circuit, exceeds a predetermined value; taken in combination with the remaining limitations of the independent claim are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Furuhashi (US 20100202608 A1), discloses a device comprising a comparison circuit and memory devices. The other closest prior art, Hadaaegh (US 7757295 B1), discloses an integrated circuit for controlling access to secured information. However, either singularly or in combination, Furuhashi and/or Hadaaegh do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim.
Therefore, claim 1 and the respective dependent claims 2-6 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437